223 F.3d 459 (7th Cir. 2000)
Trustees of the Pension, Welfare, and Vacation  Fringe Benefit Funds of IBEW Local 701, Plaintiffs-Appellees,v.Pyramid Electric, and George P. Edwards,  individually, Defendants,andPaul H. Schwendener, Inc., Citation Respondent-Appellant.In the  United States Court of Appeals  For the Seventh Circuit
No. 99-3889
Argued April 12, 2000Decided August 4, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 1392--George W. Lindberg, Judge.[Copyrighted Material Omitted]
Before Cudahy, Coffey and Kanne, Circuit Judges.
Cudahy, Circuit Judge.


1
We are asked today to  decide whether the district court erred in  refusing to vacate a final order. But first we  must decide whether that order--or any of the  four that followed it--are, in fact, final and  therefore appealable.

I)  Facts

2
Paul H. Schwendener, Inc. is a general  contractor. In the 1990s, it subcontracted with  Pyramid Electrical, Inc., to complete electrical  work on three of Schwendener's construction  projects. The work apparently proceeded smoothly  for a while. Then, for a reason undisclosed in  the record, Pyramid "walked off" the final  construction project, known as Loews Woodridge.  See R. at 20 (Schwendener Mot. to Vacate Orders  at 3 (July 28, 1999)). Schwendener apparently had  to hire a different subcontractor to complete  about $1.7 million of outstanding electrical  work. See App. Tab B at 4 (Exhibit). Schwendener  had agreed to cover Pyramid's payroll, including  its contributions to the Trustees of the Pension,  Welfare and Vacation Fringe Benefit Funds of IBEW  Local 701 (the Funds). Schwendener stopped making  those payments, and it is unclear from the record  whether the payroll cutoff precipitated Pyramid's  exit or vice versa.


3
In any event, the Funds were out about  $140,000, and wanted to recover the money. The  Funds sued Pyramid, and Pyramid officer George P.  Edwards, for the past due payments. Pyramid  permitted an agreed judgment order to be entered  for the outstanding $140,000, after the Funds  "represented and warranted to Pyramid that they  would pursue collection of the judgment from  money due to Pyramid from Schwendener." R. at 6-2  (Objection to Agreed Order on Citation to  Discover Assets). Under the agreed order, the  Funds dismissed their claims against Pyramid, but  maintained their claims against Edwards,  promising not to seek relief against Edwards  "except on due notice." R. at 2-2.


4
In keeping with this agreement, the Funds filed  a "Citation to Discover Assets" against  Schwendener. Schwendener did not, as requested in  the citation, churn out a thorough accounting of  its assets and liabilities with respect to  Pyramid. Instead, it readily admitted that it  owed Pyramid for the first project that they  completed together, known as St. James.  Schwendener and the Trustees agreed that  Schwendener would turn over directly to the  Trustees what it owed to Pyramid for the St.  James project, which would cover the debt owed to  the Funds. Schwendener and the Funds submitted a  proposed agreed order to this effect.


5
In May 1999, Pyramid objected to the Funds-  Schwendener deal. It argued that Schwendener also  owed it money for the Woodridge project, and  contended that Pyramid's union contributions  associated with the Woodridge project should be  paid out of Schwendener's debt to Pyramid on that  project. See Tr. Vol. 1 at 3-5. At this early  point in the litigation, Pyramid urged that any  order settling the matter "should recite all the  money owed by Schwendener to [Pyramid], and the  Project where the money was earned so that this  court might in the exercise of its discretion,  achieve equity in compelling application of  disclosure of assets." R. at 6-13 (Objection to  Agreed Order at 3). At a hearing on May 19, 1999,  the district court denied Pyramid's objection,  and approved the agreed order by which  Schwendener would make incremental payments  directly to the Funds as soon as the St. James  project owner made its expected payments. The  Funds asked the court to continue the citation  proceeding in order to retain jurisdiction until  all of the incremental payments had been made.  See Tr. Vol. 1 at 6. On June 1, the district  court entered an order specifically directing  Schwendener to pay over the money to the Funds,  and continuing the citation until Schwendener  received payments from the project owner. See R.  at 8; Appellant's App. at para.para. 3-4 (Order).


6
On June 21, before Schwendener had tendered any  payments to the Funds, a Kankakee bank objected  to the deal. It contended that it had a prior  perfected security interest in Pyramid's proceeds  from the St. James Project. See Tr. Vol. 3 at 2.  The Funds told the court that "it is essential  that Schwendener come forward on its citation  with an analysis or . . . documentation regarding  the total amount that [it] owes to Pyramid . . .  I do think it's necessary that we understand how  much total is due and owing from Schwendener on  at least [these] three projects." See id. at 4.  Presumably, the Funds were afraid that the  district court might order Schwendener to pay the  St. James project funds to the bank, and  therefore the Funds wanted to find out if  Schwendener had any other debts to Pyramid that  it could tap to cover the fringe benefit  payments. Schwendener resisted the lengthy  examination of its books, and urged the court to  cut the matter short by permitting it to pay the  Trustees. The district court set the matter over,  asking the parties to try to resolve it  privately. See id. at 6-7.


7
When the parties reconvened on July 1, 1999,  without a solution, the Funds again asked the  judge to order Schwendener to submit to a  citation hearing and document its debt to  Pyramid. See Tr. Vol. 2 at 3-4. The district  court agreed, and ordered Schwendener to share  its documentation with the Funds. Schwendener  again tried to tender the check so as to resolve  the matter, but after the bank objected that a  payment to the Funds would prejudice its rights  as a creditor, the court ordered that the check  be deposited with the clerk of court. The court  then continued the matter.


8
On July 15, 1999, Schwendener submitted to its  lawyer a total cost breakdown for the three  projects on which Pyramid served as electrical  subcontractor. Schwendener announced surprisingly  that its books showed Pyramid actually owed it  $1.4 million on the Woodridge project, which had  ended so unhappily. Ultimately, taking account of  Schwendener's debts on the first two projects,  the contractor now contended that Pyramid owed it  about $1.2 million.1


9
Schwendener then moved to vacate the June  turnover order by which it was to pay $140,000 to  the Funds. It apparently attempted to notice the  motion for a court hearing during the week of  July 19, but the court calender did not permit a  hearing until July 28. At that hearing,  Schwendener argued that because it ultimately  owed Pyramid no money, it should not have to  cover Pyramid's unpaid union contributions for  its employees. After receiving briefs on the  matter, the district court on August 25 denied  Schwendener's motion to vacate. The district  court reasoned that the June and July orders were  final orders. The motion was therefore, if  treated as a motion to amend a final judgment  pursuant to Rule 59(e), untimely. See Fed. R. Civ.  P. 59(e) (motions to amend or alter judgments  shall be filed within ten days of judgment). If  the motion was treated as a motion for relief  from a final judgment, pursuant to Rule 60, it  was timely. However, under Rule 60(b), relief  from a final judgment could only be appropriate  in this case if evidence proffered by the moving  party as newly discovered could not have been  discovered before the entry of judgment, even in  the exercise of due diligence. See Fed. R. Civ. P.  60(b). The court reasoned that Schwendener could  have discovered Pyramid's debt much earlier, and  therefore declined to grant relief from the final  judgment. Schwendener asked the court to  reconsider, and it again denied the motion in  October. Schwendener filed a notice of appeal on  November 5, 1999.


10
On November 23, 1999, the bank and the Funds  advised the district court that they were close  to a settlement on how to apportion the money  turned over by Schwendener. Schwendener advised  the court it had paid the turnover amount in  full, and the court held that Schwendener was  discharged from the proceeding. On March 14,  2000, the district court entered an order  detailing the settlement between the bank and the  Funds. Under that settlement, the bank took 57  percent of the money paid by Schwendener, and the  Funds took 43 percent of the money. Based on this  division, the Funds are still owed $79,461.41 of  the $140,766.13 judgment Pyramid agreed to in  April 1999. Further, the district court in the  settlement order acknowledged that Schwendener  was appealing the order to pay, and stated that,  if Schwendener succeeded, the Funds would have to  return their $61,000 portion of Schwendener's  payment. In light of the Funds' partial-- and  potentially temporary--recovery, Pyramid agreed  to pay the Funds $5,000 a month until the Funds'  entire judgment had been satisfied. Based on  these terms, the district court dismissed all of  the Funds' claims against Pyramid and Edwards  without prejudice, giving the Funds leave to  reinstate in the event Pyramid breached the  settlement order. The court retained jurisdiction  for the purposes of enforcing the judgment and  terms of the settlement order, and in the event  of reinstatement. The court also stated that once  the judgment was satisfied, the settlement called  for the Funds to dismiss the action with  prejudice and to sign any documents needed to  release liens against Pyramid or Edwards.

II)  Analysis

11
We must first decide whether, for purposes of  appellate jurisdiction, there has been a final  order entered in this case and, if so, when it  was entered. Our review on this issue of law is  de novo. Federal law provides that "Courts of  Appeals . . . shall have jurisdiction of appeals  from all final decisions of the district courts  of the United States . . . ." 28 U.S.C. sec.  1291. Whether a decision is final for purposes of  section 1291 depends on whether the district  court's decision "ends the litigation on the  merits and leaves nothing for the court to do but  execute the judgment." Van Cauwenberghe v. Biard,  486 U.S. 517, 521 (1988). Conversely, orders that  "specifically contemplate[ ] further activity in  [the district] court" are generally not final.  United States v. Ettrick Wood Prods., 916 F.2d 1211, 1217 (7th Cir. 1990). But if an order  contemplates only ministerial actions by the  court, finality may exist. See Dzikunoo v. McGaw  YMCA, 39 F.3d 166, 167 (7th Cir. 1994). Evaluating  the finality of the orders in this case is  complicated by the fact that they were all  entered after the default judgment. Post-judgment  proceedings are treated for purposes of appeal as  a separate lawsuit, and orders in those  proceedings are appealable if final. See King v.  Ionization Int'l, Inc., 825 F.2d 1180, 1184 (7th  Cir. 1987). We have said that the point of post-  judgment proceedings, at least in the bankruptcy  context, is to adjust rights among competing  creditors. See id. But we have noted that the  test for "finality" is more liberal in bankruptcy  proceedings. See In re Morse, 805 F.2d 262, 264  (7th Cir. 1986). Therefore, an order fixing  priorities is an appealable final order even if  proceedings to collect on the order are still  underway.


12
The parties tell us that there are five  candidates for the role of "final order" in this case: the March 2000 Settlement Order; the  October 1999 denial of Schwendener's motion to  reconsider denial of its motion to vacate; the  August denial of Schwendener's motion to vacate;  the July order staying the turnover order pending  briefing and Schwendener's submission to a  deposition and the original June turnover order.  We do not think any of these orders is  sufficiently final to justify our exercise of  jurisdiction. Logic would dictate that the order  last in time is also the final order, so we will  consider the orders in reverse.


13
Schwendener's attorney assured us at oral  argument that the district court's March 2000  order, setting forth the settlement agreement  between the Funds and the bank, left nothing  before the district court. But we have qualms  about that conclusion, after reading the order.  The March order dismissed all claims without  prejudice, and gave the plaintiffs leave to  reinstate in the event that any party breached  the Settlement Agreement. It is well-settled that  dismissals of claims without prejudice need not  jeopardize the finality of an order. See United  States v. Wallace & Tiernan Co., 336 U.S. 793,  793-94 n.1 (1949). But the district court's grant  of leave to reinstate the case before it is more  problematic. Often, dismissals accompanied by  leave to reinstate are granted early in a  lawsuit, when a plaintiff can amend a complaint  or remedy a procedural deficiency. See, e.g.,  Otis v. City of Chicago, 29 F.3d 1159, 1163-65  (7th Cir. 1994). So-called conditional dismissals  may also arise in the context of settlement. For  instance, courts may conditionally dismiss cases  "where settlement is imminent, or where the  parties have decided to settle but need  considerable time to finalize the terms of their  agreement." Id., 29 F.3d at 1172 (Rovner, J.,  concurring). Usually, in conditional dismissals  based on imminent settlement, the district court  grants the parties a fixed period of time within  which to reach settlement terms. If terms are  reached by the time the period expires, the order  ripens into finality. See id. at 1166. See also  Kaplan v. Zenner, 956 F.2d 149, 150 n.1 (7th Cir.  1992).


14
In the present case, the district court did not  establish a fixed period of time during which the  plaintiffs could reinstate suit, and after which  the Settlement Order would become final. Instead,  the court provided that the plaintiffs could  reinstate the suit if any party breached the  Settlement Agreement. (One might wonder what the  Funds would stand to gain by reviving a suit when  the Settlement Agreement already appears to  require Pyramid to cover the judgment in full.  The Settlement Agreement does not require  individual defendant George Edwards to make any  payments. So if Pyramid stopped making payments,  presumably the Funds would pursue their right to  recover payments from Edwards himself). In  practice, this means that, until the Settlement  Agreement is fulfilled without incident, the  right to reinstate remains in effect. So we must  calculate when the Settlement Agreement was, or  will be, fulfilled. As we understand it, the  Agreement calls for Pyramid to make $5,000  monthly payments to the Funds until the Funds'  full $140,000 judgment has been paid.2 As it stands now, the Funds have turned over $79,000 to  the bank, and thus are $79,000 short on their  judgment--an amount now apparently owed to the  Funds by Pyramid pursuant to the Settlement  Agreement. And the Order intimates that Pyramid  may have to pay the full judgment amount if  Schwendener wins on appeal.


15
Pyramid was to make its first monthly payment  in January 2000. By our calculations, if all  proceeds smoothly, it should make its last  payment on the $79,000 portion of the judgment in  the fall of 2001. So it appears that Pyramid has  just begun to meet its obligations under the  Settlement Agreement and could, therefore, still  breach the pact. If so, we cannot say that the  condition permitting reinstatement of the lawsuit  has expired. And so we cannot say that the March  order is a final order. The finality of this  order is called into further question by the fact  that one of its terms--Pyramid's obligation to  refund the Trustees in the event they lose on  appeal to Schwendener--seems to hinge on the  outcome of this appeal. If so, the parties are in  a difficult position, for the order cannot be  appealed until the satisfaction of its conditions  makes it final, and this condition, at least,  cannot be satisfied conclusively until the order  is appealed and we state whether or not  Schwendener may be entitled to a refund, and thus  whether or not Pyramid may owe additional money  to the Funds.


16
The next candidate for final order status is  the October order denying Schwendener's motion to  reconsider the denial of its motion to vacate the  original turnover order. In this order the  district court explicitly stated that it stood by  its denial of Schwendener's motion to vacate. At  the time this order was entered, the Bank and the  Funds had come to a tentative settlement, but had  not agreed on detailed terms. So the dispute  between the bank and the Funds was not formally  terminated by this October order. The fact that  creditors' rights remained unresolved indicates  non-finality. See, e.g., King, 825 F.2d at 1184.  Further, the bank's motion to vacate the June  turnover order was formally still pending until  November 23, when Schwendener turned a check over  to the Funds. Additionally, there was a judgment  only against Pyramid, and the Funds retained the  right to revive their suit against Edwards. So  this October order did not end the litigation on  the merits; it required further proceedings  before the district court to finalize the  settlement arrangement. It was not a final order.  See, e.g., Ettrick Wood Prods., 916 F.2d at 1216-  17. For similar reasons, the district court's  order of August 25, in which it denied  Schwendener's motion to vacate the original  turnover order, was not final. The bank and Funds  had just advised the district court of their  tentative settlement that week, meaning final  talks on the settlement were ongoing. Cf. King, 825 F.2d at 1184. More important, the court in  the August 25 order set a briefing schedule for  reconsideration of the order, thus explicitly  calling for further proceedings in the case.3  Cf. Ettrick Wood Prods., 916 F.2d at 1216-17.


17
For similar reasons, the July order is not  final. In that order, the district court called  for briefing on the bank's objection to the  turnover order. The court also ordered  Schwendener to submit to a deposition in which to  discuss its assets. These provisions make clear  that the district court had not yet decided  whether the bank's rights took priority over the  Funds' rights, or whether Schwendener's  obligations were to be modified. So long as the  competing parties' rights and obligations  remained unresolved, the order could not be  final. See, e.g., King, 825 F.2d at 1184.  Additionally, the district court scheduled a  ruling on these matters for August, thus  specifically contemplating additional  proceedings. See Ettrick Wood Prods., 916 F.2d at  1216-17.


18
What remains is the June order. Read in  isolation, the June order looks a great deal like  a final order. In it, the district court rejected  Pyramid's objection to the settlement reached  between the Funds and Schwendener. The court also  specifically stated the judgment amount due to  the Funds, and stated Schwendener's exact debt to  Pyramid. The court also prescribed that  Schwendener would make payments to the Funds  rather than pay Pyramid directly, and it laid out  a payment schedule. Thus, the court resolved the  rights and obligations of all three parties  before it--Pyramid, Schwendener, and the Funds.


19
Moreover, this court has in the past heard  appeals from turnover orders, "demonstrating  [its] belief in the finality of such orders."  Laborers' Pension Fund v. Dirty Work Unlimited,  Inc., 919 F.2d 491, 493 n.1 (7th Cir. 1990). The  district court relied heavily on Dirty Work in  finding that the June turnover order was final.  But we think the order in Dirty Work is actually  very different from the one in this case. In  Dirty Work, one of the union's creditors was  found to owe the union for benefit payments. The  creditor had a partner, and the partner admitted  (in a deposition conducted pursuant to a citation  to discover assets) that it owed the creditor a  small sum of money. The creditor insisted the  partner owed even more, and had initiated state  court action against the partner to recover it.  The district court ordered the partner to turn  over the small sum, and provided that, if the  creditor succeeded in state court, the partner  might have to turn over more. So in Dirty Work,  there was a fixed judgment amount at issue, and  the partner was ordered to pay a portion of that  amount that could only grow if the partner was  found liable in state court. In the present case,  when the bank emerged as a creditor, there was a  real possibility that the court might order  Schwendener to pay both Pyramid's debt to the  Funds and Pyramid's debt to the bank--this was  the only reason to require Schwendener's  deposition after the turnover order to the Funds  had been issued. And in the present case, whether  Schwendener would be ordered to pay more depended  in large part on whether Schwendener had  sufficient assets to cover the second creditor--a  question left unresolved by the first turnover  order because of the parties' failure to conduct  a citation deposition of Schwendener. So the  judgment amount in Dirty Work was not contingent  on a later development, while the judgment amount  here was subject to change.


20
For similar reasons, we are not persuaded that  In re Morse requires us to find this order final.  805 F.2d 262. In Morse, a creditor appealed the  district court's determination that its claim was  unsecured. Id. at 263. We stated that because the  creditor was entitled to a fixed amount of money,  the judgment was final even though secured  creditors might deplete the fund before the  creditor recovered his money. See id. at 264-65.  We then stated that if the creditor had a secured  claim, the order would not be final because  "competing claims may have led to a reassessment  of how much of [the creditor's] claim would be  deemed secured." Id. at 265. In the present case,  the district judge agreed to take briefs on the  bank's claim, and asked for more information  about Schwendener's assets. This suggests that  the trial court had not foreclosed the option of  reassessing the order that Schwendener pay the  Funds. Notably, the attractiveness of such a  reassessment depended in large part on whether  Schwendener had more available funds. If so, the  order was likely to be reassessed to  Schwendener's detriment; if not, the Funds were  likely to suffer. In any event, the fact that the  available funds were not fixed, and the fact that  the Funds' claim appeared vulnerable to  reassessment, distinguish the present case from  Morse.


21
Another factor that may undermine the ostensible  finality of the June turnover order in the  present case is the fact that the court  specifically continued the citation for about  three weeks "for further status." See Appellant's  Short App. at 1-2 (Order of June 1). This  continuance could be classified as a "further  activity in that court," thus weighing against  finality. See, e.g., Ettrick Wood Prods., 916 F.2d at 1217. Then again, it could be classified  as a mere ministerial provision by which the  court retained jurisdiction until Schwendener  satisfied its payment obligations to the Funds,  weighing in favor of finality. See Dzikunoo, 39 F.3d at 167.


22
In short, the June order was not strictly  analogous to the final order in Dirty Work, and  not technically air-tight, but it did have many  earmarks of finality, if viewed in isolation. The  trouble is, it defies reality to view this order  in isolation. We have stated as a general matter  that when determining our jurisdiction, we must  "evaluate what actually occurred and determine  whether [the circumstances] misled or prejudiced  any party." Rice v. Sunrise Express, 209 F.3d 1008, 1015 (7th Cir. 2000). For instance, in one  case, the court clerk retyped jury replies to  four special interrogatories, each on a separate  judgment form. See Trzcinski v. American Casualty  Co., 901 F.2d 1429, 1430 (7th Cir. 1990). The last  of the four forms summarized the jury's  conclusion that the plaintiff had prevailed, and  stated the damages to be paid by the defendant.  See id. at 1430. None of the forms addressed the  defendant's counterclaim or the plaintiff's  request for prejudgment interest. See id. Several  weeks later, the district court entered an order  denying the request for prejudgment interest and  stating that the order was "final." See id. A  month later, the district court entered another  order changing the amount awarded to the  plaintiff. None of the judgments resolved the  counterclaim. While the case was on appeal, the  district court entered yet another order stating  its intent that the order deemed "final" was  indeed the final order. See id. We held that the  fourth judgment form, which stated the jury's  finding of liability, and an assessment of  damages (which therefore looked final) was not  final because it had been superseded by the order  changing the amount awarded to the plaintiff. See  id. at 1431. And the judgment changing the amount  awarded did not resolve the counterclaim. We  concluded that based on the record alone, there  was no final order. We took jurisdiction only  because the parties agreed that the answers to  the interrogatories resolved the counterclaim.


23
In the present case, the June order has been  superseded, just as the jury verdict was  superseded in Trzcinski. The June order called  for Schwendener to pay money to the Funds alone,  and required nothing of Pyramid. The March order,  in contrast, called for the Funds to share the  money with the bank, and for Pyramid to begin  making supplemental monthly payments toward the  judgment amount. So the terms of the June order  have changed significantly. As in Trzcinski,  subsequent events have robbed the order of  finality.


24
One more circumstance casts doubt on the  finality of the June turnover order. Though the  district court announced firmly in August that  the June turnover order was final, and has stuck  to that position since then, neither the court  nor the parties seemed to consider the order  final in June. The June turnover order was  entered on June 3. The Kankakee bank reared its  head on June 23, objecting to the turnover order.  The district court asked the parties to negotiate  toward a resolution, never mentioning that the  order was final and therefore subject to change  only if the strict standards of Federal Rule of  Civil Procedure 60(b) were met. See Tr. Vol. III  at 6 (June 23 hearing). When the parties reported  back without a resolution, the bank submitted a  revised motion, styled a motion to vacate the  turnover order. Again, the district court did not  protest that the order was final and therefore  governed by the stringent standards of Rule  60(b). See Tr. Vol. II at 7 (July 1 hearing). The  court ordered briefing on the merits of the  bank's position. See id. More important, the  court ordered Schwendener to sit for a citation  deposition on its assets. This suggests that the  court wanted to know the extent of Schwendener's  debt to Pyramid in the event that both the Funds  and the bank were entitled to recover funds from  this pot. We can think of no other reason to  delve into Schwendener's finances. So the court  gave every indication that the June turnover  order was subject to revision if circumstances so  required.4 As long as it looked as if  additional funds might be uncovered from  Schwendener, none of the parties treated the June  order as though it were etched in stone.


25
The evolving nature of the order is not the  only basis for finding it non-final. Rice  suggested that the key consideration in deciding  whether to waive technical errors in otherwise  "final" judgments is whether the error "misled or  prejudiced any party." 209 F.3d at 1015.  Tellingly, in Trzcinski, we excused the district  court's failure to enter a final order only  because the parties agreed that the unresolved  issue--the counterclaim--was essentially dead.  Here, the parties bitterly dispute which order in  this case is final. The Funds insist the June  order was final. See Appellee's Br. at 17-20.  Schwendener argued in its reply brief that the  August order denying its motion to vacate the  June order was final. See Appellant's Reply Br.  at 5-6. Schwendener's lawyer assured us at oral  argument that the March order was final if the  August order was not, but the Funds' lawyer was  conspicuously silent on that point, perhaps  because that concession might foreclose the  Funds' ability to pursue George Edwards if  Pyramid defaults on its settlement obligations.  This dispute is the heart of the case. For if the  June order was final, then the district court  correctly stated that Rule 60(b) applied to  Schwendener's motion to vacate. Therefore, the  motion could be granted only if Schwendener  presented new evidence that it could not have  discovered earlier in the exercise of due  diligence--a very high standard. But if the June  order was not final, then Rule 54(b) would apply,  permitting the district court to change or set  aside the turnover order based on Schwendener's  argument that it now realized Pyramid actually  owed it money. Because the rights of the parties  depend on which, if any, order is final, we  cannot minimize any factor that undermines the  finality of any of these orders.


26
In short, we find each of the five proffered  "final" orders problematic. And because the  merits of the case depend entirely on when the  district court reached finality, we cannot take  jurisdiction until a conclusively final order has  been entered. Accordingly, the appeal is Dismissed.



Notes:


1
 We have no opinion on the legitimacy of this  calculation. Pyramid disputes it, contending it  completed 70 percent of the Woodbridge work  before its relationship with Schwendener  deteriorated. See App. Doc. 24 at para. 3.  (Edwards affidavit).


2
 The Settlement Order states that Pyramid must pay  the Funds any unpaid portion of the judgment  "whether . . . allocable to the funds shared with  the Bank . . . or allocable to any return of  amounts to Schwendener which might be required if  the appeal is successful." See Supplemental  Record, Doc. 45. It then states that "[t]he  amount collected by [the Funds] shall not include  any amounts which they share with the Bank or  which must be returned to Schwendener." See id.  We do not understand exactly where this language  leaves Pyramid.


3
 We also reject the notion that these two orders  are appealable based on 28 U.S.C. sec.  1292(a)(1), a notion raised and refuted by the  Funds. That provision permits interlocutory  appeals of orders refusing to dissolve  injunctions. The Funds describe the June turnover  order as "injunctive in nature," and state that  the August and October orders could be seen as  refusals to dissolve the injunction. See  Appellee's Br. at 26-27. "Some orders to pay are  injunctions, [but m]ost orders to pay are not .  . . the normal rule is that even interlocutory  orders to pay money may not be appealed as  injunctions." Pacific Reinsurance Mgt. Corp. v.  Fabe, 929 F.2d 1215, 1218 (7th Cir. 1991).  Further, this court has explained that "[s]ection  1291(a)(1) is designed to allow prompt appeals of  decisions on the merits, and this purpose informs  the definition of 'injunction.'" Uehlein v.  Jackson Nat'l Life Ins. Co., 794 F.2d 300, 302  (7th Cir. 1986). Thus, only an order that  effectively decides the merits, and has an  irreparable effect on the merits, is considered  a grant or denial of an interlocutory injunction  sufficient to permit appellate jurisdiction. See  id. So even if the June and July orders were  injunctions--a questionable proposition, which  bucks the "normal rule"--we doubt that the orders  refusing to reexamine them had an irreparable  effect on the merits. At most, the district  court's refusal to reconsider the turnover order  meant that Schwendener had to pay the money  immediately. This does not mean that Schwendener  cannot, in a properly presented appeal, succeed  in reversing the turnover order and recover the  money.


4
 The Funds now argue that even if the June order  was not final, the district court was bound by it  under the law of the case doctrine. See  Appellee's Br. at 28. The law of the case  doctrine establishes a presumption that a ruling  made at one point in a lawsuit will govern  throughout. See Avitia v. Metropolitan Club of  Chicago, Inc., 49 F.3d 1219, 1227 (7th Cir. 1995).  But the strength of this presumption varies with  the circumstances. See id. Particularly where the  court is asked to reexamine its own ruling,  rather than the ruling of a higher court, it may  do so "if [it] has a conviction at once strong  and reasonable that the earlier ruling was wrong,  and if rescinding it would not cause undue harm  to the party that had benefitted from it." Id. So  in the present case, if the district court had  not considered itself bound by Rule 60(b), it  would have been free to examine the reality of  the case based on circumstances that developed  after the June order. The discovery that  Schwendener did not owe Pyramid any money would  have been a justifiable basis for finding the  June order wrong, and while this might have  worked a harm against the Funds (which would have  had to seek their money elsewhere) or Pyramid  (the likely alternate source for the funds), we  cannot say these would have been undue harms.  After all, if Schwendener's accounting is  correct, it is actually Pyramid that owes the  money, and forcing the Funds to seek payment from  the actual debtor is hardly an exercise of  inequity. We are not saying this result was  required; we merely disagree with the Funds that  it was not permitted.